Name: Commission Regulation (EEC) No 1658/88 of 13 June 1988 amending Regulation (EEC) No 3815/87 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export
 Type: Regulation
 Subject Matter: prices;  marketing;  trade policy;  trade;  animal product
 Date Published: nan

 15. 6 . 88 Official Journal of the European Communities No L 148/ 11 COMMISSION REGULATION (EEC) No 1658/88 of 13 June 1988 amending Regulation (EEC) No 3815/87 on the sale at prices fixed at a standard rate in advance of certain bone-in beef and veal held by certain intervention agencies and intended for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3815/87 is hereby amended as follows : 1 . In Article 3(2) the amount ' 130 ECU' is replaced by ' 150 ECU'. 2. In Annex I, the sale prices of '215,00' and '205,00' are hereby replaced by '190,00'. Article 2 This Regulation shall enter into force on 21 June 1988 . It shall apply to contracts concluded on or after 21 June 1988 . Whereas Commission Regulation (EEC) No 381 5/87 (3), as last amended by Regulation (EEC) No 1232/88 (4), provides for a sale of hindquarters for export without further processing or after boning ; Whereas, in the light of the market trend, certain selling prices should be adjusted ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 148, 28 . 6 . 1968, p. 24. 2) OJ No L 370, 30 . 12. 1987, p. 7. 0 OJ No L 357, 19 . 12. 1987, p. 24. O OJ No L 118 , 6 . 5. 1988, p. 10 .